Citation Nr: 9934710	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  96-28 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES


1.  Propriety of the initial 30 percent evaluation assigned 
for post-traumatic stress disorder.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty in the Armed Forces from 
October 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which granted service connection for post-
traumatic stress disorder (PTSD), assigning the disability a 
30 percent evaluation, and denied the veteran entitlement to 
a total disability evaluation based on individual 
unemployability due to service-connected disabilities.  The 
veteran appealed both the disability evaluation assigned for 
his PTSD and the denial of individual unemployability 
benefits.  

The Board remanded this case in June 1997 for additional 
development.  Thereafter, the RO continued the denial of the 
claim, and returned the claims file to the Board for further 
appellate consideration.  

As the veteran has disagreed with the initial evaluation for 
PTSD, the Board has recharacterized that issue as involving 
the propriety of the assignment of the initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for a higher evaluation for PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. 
Brown, 6 Vet. App. 337, 391 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, the RO has issued a statement of the case and 
numerous supplemental statements of the case that do not 
explicitly reflect consideration of the propriety of the 
initial rating, or include discussion of whether "staged 
rating" would be appropriate in the veteran's case.  
However, the rating decisions and statements of the case 
reflect consideration of additional evidence under the 
applicable rating criteria as it was received.  Arguably, 
then, the RO effectively considered the appropriateness of 
its initial evaluations under the applicable rating criteria 
in conjunction with the submission of additional evidence at 
various times during the pendency of the appeal.  Such would 
be tantamount to a determination of whether "staged rating" 
was appropriate.  Nevertheless, inasmuch as this case is 
being remanded for other reasons, the Board determines that 
the RO should consider "staged rating" in its 
readjudication of the veteran's PTSD claim.  

The record reflects that, historically, the veteran's 
psychiatric problems have been alcohol and drug abuse (for 
which he has twice been hospitalized, and was included among 
the diagnoses on the most recent November 1997 VA psychiatric 
examination); bipolar, affective, and antisocial personality 
disorders (diagnosed in 1993, 1994, 1995, and 1996 (but not 
in November 1997); and PTSD, most recently diagnosed as 
"with depression and anxiety." 

Consistent with the Board's 1997 remand instructions, the 
November 1997 VA examiner indicated that he had reviewed the 
veteran's claims file, and prepared a detailed and lengthy 
report setting forth the veteran's current symptomatology (in 
light of the applicable rating criteria); a multi-axial 
diagnosis, to include a Global Assessment of Functioning 
(GAF) score; and a discussion of the relationship between the 
veteran's PTSD and his drug/alcohol "abuse v. dependence."  
That notwithstanding, the Board finds that the record still 
raises some questions as to the level of impairment 
attributable to the veteran's PTSD.  

For example, although the examiner assigned a GAF of 25, the 
percentage of this degree of impairment attributable to PTSD 
(with depression and anxiety) is unknown.  This is 
particularly significant given the examiner's notations that 
his psychosocial stressors included an event unrelated to his 
in-service stressors (recent remarriage, including step-
children in the family); and the fact that the examiner 
indicated that symptoms attributable to PTSD and drug/acohol 
addiction were distinct, although the former were deemed to 
aggravate the latter.  The examiner also did not address the 
impact of PTSD on the veteran's reliability, flexibility, or 
efficiency (as distinguished from his other psychiatric 
disorders); address the frequency or persistence of 
psychiatric symptomatology attributable to the service-
connected PTSD; or provide an assessment of relative level of 
impairment resulting from the disorder.  

Accordingly, the Board finds that a supplemental opinion 
addressing these matters (a detailed narrative setting forth 
the symptomatology and level of impairment attributable to 
the service-connected PTSD) should be obtained, if possible; 
if not the veteran should be scheduled to undergo another VA 
examination for this purpose. 

Prior to accomplishing the development indicated above, 
however, the RO should obtain and associate with the claims 
file all records of relevant outstanding medical treatment 
not already associated with the veteran's claims file.  The 
Board also finds that obtaining the results of social and 
industrial survey that specifically addresses the impact of 
the veteran's PTSD on his current ability to work would be 
helpful in resolving both the issue of a higher rating for 
PTSD, as well as the veteran's claim of entitlement to total 
rating based upon individual unemployability due to service 
connected disability.  

In view of the foregoing, the Board finds that a remand for 
further development is now required, even though it will, 
regrettably, further delay a decision in this matter.  See 
38 C.F.R. §§ 3.327, 19.9 (1999).  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

1.  The RO is to obtain and associate with the 
veteran's claims file all outstanding, relevant 
VA medical records dated subsequent to November 
1997 and, after obtaining any necessary 
authorization from the veteran, copies of all 
outstanding, relevant non-VA treatment record.  
However, if any requested records are 
unavailable, or the search for any such records 
otherwise yields negative results, such should 
clearly be documented in the claims file.

2.  After completion of the foregoing, the RO 
should schedule the veteran for a social and 
industrial survey to obtain a concise and 
relevant social base that will assist VA in 
evaluating the veteran's social and industrial 
impairment, and in assessing his potential for 
improved social functioning and employment.  
The social worker should offer an opinion as 
whether it is at least as likely than not that 
the veteran's service-connected disabilities, 
particularly PTSD, alone, preclude employment.  
The social worker's report is to be added to 
the veteran's claims file. 

3.  Following completion of the foregoing, the 
RO should forward the claims file to the VA 
psychiatrist who conducted the November 1997 
examination.  Following review of the claims 
file, her prior report, and the evidence 
subsequently added to the claims file, the 
examiner should offer a supplemental opinion 
that details the symptomatology attributable to 
service-connected PTSD, as well as the 
persistence and frequency of such 
symptomatology; an assessment of the extent to 
which PTSD, impacts upon the veteran's 
reliability, flexibility, or efficiency (as 
distinguished from his other psychiatric 
disorders); and an assessment of relative level 
of impairment resulting from PTSD, to include 
the percentage of the GAF score reflecting 
impairment due to PTSD.  The complete rationale 
for all opinions expressed and conclusions 
reached should be set forth in a typewritten 
report.

4.  If the November 1997 is unavailable, or is 
unable to offer the above-requested 
supplemental opinion without examining the 
veteran, a comprehensive VA psychiatric 
examination should be accomplished, consistent 
with the instructions set forth in the Board's 
June 1997 remand, to include review of the 
veteran's claims file.  Any and all indicated 
studies and tests that are deemed necessary by 
the examiner, to include psychological testing 
should be accomplished, and all clinical 
findings should be reported, in detail.  
Consistent with the November 1997 examination 
report, the examiner should specifically render 
findings with respect to the existence and 
extent of memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal hygiene 
and appearance; suicidal ideation; and 
delusions or hallucinations.  The examiner also 
should render a multi-axial diagnosis, 
including assignment of a GAF score.  The 
examiner should also address the questions 
posed in paragraph 3, above, to include 
designation of the percentage or portion of the 
GAF score attributable to PTSD. The typewritten 
examination report should include all 
examination results along with the rationale 
underlying all opinions expressed and 
conclusions reached, citing, if necessary, to 
specific evidence in the record, and should be 
associated with the other evidence on file in 
the veteran's claims folder.  

5.  Following completion of the foregoing, the 
RO should review the claims file and ensure 
that all of the above-mentioned development 
noted in this REMAND has been accomplished.  If 
any development is incomplete or deficient in 
any respect, appropriate corrective action is 
to be implemented.  See 38 C.F.R. § 4.2.  

6.  After ensuring that all requested 
development has been completed to the extent 
possible (and after accomplishing any other 
development deemed warranted by the record), 
the RO should adjudicate the issues on appeal 
on the basis of all relevant evidence of record 
and all pertinent legal authority, to include, 
as applicable, the former and revised 
applicable schedular criteria for evaluating 
the service-connected psychiatric disorder, the 
extra-schedular provisions pertaining to 
increased ratings, and total ratings, and 
consideration of the appropriateness of 
"staged rating" under Fenderson.  The RO 
should provide a full discussion of the reasons 
and bases for its determinations, and address 
all concerns noted in this REMAND.

6.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a supplemental 
statement of the case and given an opportunity 
to submit written or other argument in response 
thereto before the veteran's claims file is 
returned to the Board for further appellate 
consideration.  

The purpose of this REMAND is to accomplish further 
development and adjudication.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument while the case is in appellate status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); 

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



